GLD-400                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-2295
                                      ___________

                           IN RE: MAURICE THOMAS,
                                             Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                    (Related to E.D. Pa. Crim. No. 11-cr-00618-003)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   August 22, 2013

              Before: FUENTES, FISHER and VANASKIE, Circuit Judges

                            (Opinion filed: September 9, 2013)
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Maurice Thomas seeks a writ of mandamus to address alleged delays in the

adjudication of his criminal proceedings in the United States District Court for the

Eastern District of Pennsylvania.1 A writ of mandamus is a drastic remedy available only

in extraordinary cases. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d

Cir. 2005). A party seeking mandamus must show that he has “no other adequate means

1
 Although he is represented by counsel in the District Court, he has filed his mandamus
petition pro se.
to attain the relief he desires” and that his right to the writ is “clear and indisputable.”

Hollingsworth v. Perry, 558 U.S. 183, 190 (2010) (per curiam) (quotation marks

omitted).

       In October 2012, the District Court denied Thomas’ counseled motion to dismiss

the charges against him based in part on his right to a speedy trial. To the extent Thomas

intends to challenge that ruling he may not do so via a petition for a writ of mandamus.

A mandamus petition is not a substitute for an appeal and may not be used to circumvent

the final judgment rule.2 In re Baldwin, 700 F.3d 122, 127 (3d Cir. 2102); In re

Kensington Int’l Ltd., 353 F.3d 211, 219 (3d Cir. 2003). If he is convicted, Thomas may

challenge the District Court’s interlocutory rulings by taking an appeal after entry of a

final judgment. See, e.g., United States v. Graves, — F.3d —, No. 12-2688, 2013 WL

3112703 at *1–4 (3d Cir. June 21, 2013) (reviewing Speedy Trial Act claim on direct

appeal); United States v. Willaman, 437 F.3d 354, 357–59 (3d Cir. 2006) (same).

Accordingly, we will deny the petition for a writ of mandamus.




2
 A District Court’s denial of a speedy trial motion is not immediately appealable. United
States v. Culbertson, 598 F.3d 40, 48 (2d Cir. 2010) (“a district court’s order denying
dismissal for an alleged violation of a defendant’s right to a speedy trial is not reviewable
on interlocutory appeal”) (citing United States v. MacDonald, 435 U.S. 850, 857 (1978));
cf. United States v. Kuper, 522 F.3d 302, 303–305 (3d Cir. 2008) (holding that an order
dismissing an indictment without prejudice pursuant to the Speedy Trial Act is not
immediately appealable and may be appealed if defendant is re-indicted and convicted).
                                               2